Citation Nr: 0301716	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  97-09 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation of the initial rating 
of 20 percent assigned for the service connected herniated 
nucleus pulposus at C6-7.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from June 1977 to October 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for herniated nucleus 
pulposus and assigned a noncompensable rating evaluation for 
this disability.

By rating action dated in August 1997, the RO granted an 
increased evaluation from 0 percent to 10 percent for the 
service-connected disability of the cervical spine.  
Following a February 1998 hearing before the RO, an increased 
evaluation of 20 percent was awarded for the service-
connected disability.



REMAND

This case was most recently before the Board in October 2000.  
At that time the Board requested that the RO contact the 
appellant to determine if he was willing to undergo 
electromyogram and nerve conduction studies (NCV/EMG).  The 
veteran was scheduled for a VA examination by a neurologist 
for September 2001.  The VA medical facility informed the RO 
that the veteran failed to report for the examination.  In a 
December 2002 letter the veteran indicated that any past 
tests he missed was due to the fact that he was out of state 
or unaware that the tests were scheduled.  He indicated that 
he would report for the examination.  Accordingly, the Board 
finds that a current examination is warranted.

Also, at the time of the October 2000 Remand the Board 
determined that the issue of entitlement to service 
connection for cervical kyphosis was reasonably raised by the 
evidence of record.  Suttmann v. Brown, 5 Vet. App. 127, 132 
(1993).  The Board further determined that this issue was 
intertwined with the issue currently in appellate status and 
had to be adjudicated by the RO.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The RO did not adjudicate this issue.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied.

2.  The RO is requested to furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of any VA and private medical 
records pertaining to treatment for his 
cervical spine disorder covering the 
period from 1999 to the present which 
have not been previously submitted.

3.  A VA examination should be conducted 
by a neurologist to determine the nature 
and severity of the disc disease of the 
cervical spine and the etiology of the 
kyphosis.  The examiner should be 
provided with the veteran's claims folder 
prior to conducting the examination.  In 
addition to an electromyogram and nerve 
conduction studies, any other testing 
deemed necessary should be performed. 

The examination should include the ranges 
of motion of the cervical spine and the 
examiner should also be asked to note the 
normal ranges of motion of the cervical 
spine.  The examiner should also describe 
any functional loss due to pain, weakened 
movement, excess fatigability, and 
incoordination, to include the degree of 
functional loss that is likely to result 
from flare-up or extended use.  DeLuca v. 
Brown, 8 Vet. App. 202, 205 (1995).  It 
is requested that the examiner render an 
opinion as to whether it is as likely as 
not that the kyphosis of the cervical 
spine, if diagnosed, is related to 
service, or was caused by or is 
aggravated by the service connected disc 
disorder of the cervical spine.

A complete rationale for any opinion 
expressed should be included in the 
examination report.

4.  The RO should adjudicate the issue of 
entitlement to service connection for 
cervical kyphosis on direct and secondary 
bases, to include consideration of Allen 
v. Brown, 7 Vet. App. 430 (1995).  If the 
determination is adverse to the 
appellant, he and his representative 
should be notified of the denial and of 
his appellate rights. 

5.  Thereafter, the case should be 
readjudicated by the RO, to include 
consideration of staged ratings as set 
forth in Fenderson v. West, 12 Vet. App. 
119 (1999).  If the benefit sought is not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The appellant need take no action unless otherwise 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




